Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of requiring defendant within five days to execute and deliver to the receiver all his right, title and interest in the corporation known as Caudit Traders, Inc., and his right to have stock of said corporation issued to him, provided that within the same time plaintiff execute and deliver to the receiver a *777similar instrument. It clearly appears that plaintiff and defendant as former partners have an equal interest in the corporation above named. That interest should be turned over to the receiver, so that he may represent these litigants in the corporation, and take steps to have the stock issued. Thus the interests of both parties will be represented in the management of the properties. The defendant should not be permitted to control, indirectly, partnership property in the face of the receivership. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur. Settle order on notice.